Case 1:18-cv-03241-CBA-SJB Document 39 Filed 01/28/20 Page 1 of 2 PageID #: 263

  Thomas A. Kissane
  Partner

  212 612‐1213                                                26 Broadway, New York, NY 10004
  TKissane@schlamstone.com                                    Main: 212 344‐5400 Fax: 212 344‐7677
                                                              schlamstone.com



  January 28, 2020

  BY ECF
  Honorable Sanket J. Bulsara
  United States Magistrate Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:       Peter Martin v. City of New York, et al., 18‐cv‐3241 (CBA) (SJB)

  Dear Judge Bulsara:

  We represent Plaintiff in the above‐referenced action, and write in response to the
  Court’s January 27, 2020 Order directing counsel for both Plaintiff and Defendants to
  show cause why they failed to appear for an in‐person status conference scheduled for
  that day, and why sanctions should not be imposed.
  I telephoned Chambers yesterday after receiving Mr. Manson’s voicemail advising that
  both I and counsel for Defendants had missed the conference, and was directed to
  reserve my response for this submission. To begin, I wish to convey to the Court my
  deep regret and extreme embarrassment at my failure to appear on Plaintiff’s behalf. I
  also wish to acknowledge the unnecessary burden that such behavior imposes on the
  Court and the court system.
  The January 27, 2020 appearance was set by Order dated October 3, 2019, which
  extended the deadline for fact discovery to January 10, 2020. On January 9, 2020, the
  Court granted the parties’ joint request to further extend the discovery schedule, moving
  the date for completion of fact discovery to February 14, 2020.
  My absence on January 27, 2020 is a product of my failure to note that the January 9,
  2020 Order did not adjourn the January 27, 2020 status conference. (Nor, of course, did
  any other directive of the Court.) While I am not able to add any further justification for
  this error, I do wish to underscore my firm commitment to incorporate the lesson that it
  obviously carries regarding careful attention to professional obligations.
  Fed. R. Civ. P. 16(f) provides, in relevant part: “(1) In General. On motion or on its own,
  the court may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)‐
  (vii), if a party or its attorney: (A) fails to appear at a scheduling or other pretrial
  conference; . . .”.
Case 1:18-cv-03241-CBA-SJB Document 39 Filed 01/28/20 Page 2 of 2 PageID #: 264




  Honorable Sanket J. Bulsara
  January 28, 2020
  Page 2 of 2

  The non‐exhaustive factors to consider on “any motion for Rule 37 sanctions” include
  “willfulness, the efficacy of lesser sanctions, the duration of the period of noncompliance,
  and whether the noncompliant party was warned of potential consequences of
  noncompliance”. Abante Rooter & Plumbing, Inc. v. Shore Funding Sols., Inc., 2019 WL
  2436239, at *3 (E.D.N.Y. Mar. 6, 2019), report and recommendation adopted, 2019 WL
  1986606 (E.D.N.Y. May 6, 2019).
  We respectfully request that the Court decline to enter sanctions against Plaintiff. This
  was the first time any counsel for Plaintiff failed to appear at a conference or otherwise
  did not comply with this Court’s orders. The non‐appearance was inadvertent, not
  willful. It was the result of an oversight in failing to appreciate that the January 27, 2020
  conference had not been rescheduled upon extension of the January 10, 2020 discovery
  deadline, and Defense counsel appears to have made a similar error. We have been
  diligently working on completing depositions in accordance with the extended deadline,
  having taken no fewer than 9 depositions, and appeared for no fewer than 18 Defendant
  depositions, in the last 6 weeks. We recognize the seriousness of our failure to appear
  and have responded promptly to the Court’s order to show cause.

  Respectfully submitted,




  Thomas A. Kissane


  Copies To:
  Matthew W. McQueen, Esq. (by ECF)
  Attorney for Defendants
